This is an appeal from the court of claims. Plaintiff appeals from a judgment of the *Page 183 
trial court denying his claim for compensation during the time from his separation from his employment with the Michigan unemployment compensation commission until the time of his reemployment, less money earned during separation. Plaintiff claims his layoff was irregular and unlawful in that no notice of the layoff was given to the director of the State civil service commission before the effective date of the layoff. Plaintiff further claims that his layoff was for reasons other than those specified in Act No. 346, Pub. Acts 1937,* which act, though now superseded, still governs the issues herein involved. Sec. 14 (4)8224 of the act is as follows:
"(4) Whenever an employee is laid off because of shortage of funds, or curtailment of service, or for any other reason beyond his control, his name shall be placed at the head of the same register from which he was originally appointed."
Plaintiff was hired by the Michigan unemployment compensation commission some time in December, 1937, and remained in the actual employment of said commission until March 29 or March 30, 1939, when he received the following letter from the Michigan unemployment compensation commission:
March 28, 1939
"Dear
Because of a general decrease in the work of this commission, it is necessary that we terminate your services at the close of business on April 15, 1939. Your accrued annual leave will entitle you to full payment through ___________________ provided no additional leave is taken between March 16 to April 15th.
This termination will have the effect of a layoff, *Page 184 
so your name will be returned to the civil service register for certification at some future date."
Plaintiff's official classification was "E.  C. Interviewer A." His rate of pay was $1,800 per year, payable $75 semimonthly. At times he worked as an acting branch manager but immediately before his layoff he was acting in his official classification. There was no showing that his work was unsatisfactory.
The day before plaintiff received the form letter he was informed by his superior of a political motive back of his layoff. Prior to plaintiff's layoff, there was a change of personnel in his office and the day he received his letter, two new persons were brought into the office and plaintiff was instructed to teach them the art of his work.
Immediately after the layoff plaintiff, in compliance with the Michigan civil service act, went to the Lansing office of the civil service commission and verbally demanded a hearing on the cause of his layoff. His file was pulled out and he was told, "there is no notice of layoff or any document and you can go back to Detroit and see them and find out what is the matter. We have no notice here and you will be granted a hearing."
Plaintiff returned to his immediate superior at the Detroit offices of the Michigan unemployment compensation commission, and to the civil service commission in Lansing, several times, but received no satisfaction. Shortly thereafter he made various attempts to procure other employment and did procure several temporary jobs. He also was ill part of the time but he claims that his illness was caused by his despondency in not having a stable means of supporting his family. He eventually was reappointed to his previous employment in the Michigan unemployment compensation commission and returned to that work on June 16, 1941. *Page 185 
Plaintiff offered records of the Michigan unemployment compensation commission to show that persons had been hired by said commission in the plaintiff's identical classification and that said persons were hired immediately preceding and immediately subsequent to the plaintiff's layoff. The trial court ruled the records inadmissible and said, "This court has no jurisdiction to determine the validity of this layoff."
Section 17, subd. (2), of Act No. 346, Pub. Acts 1937 (providing for State civil service commission), provided among other things:
"(2) An appointing authority may lay off a classified employee whenever he deems it necessary because of material change in duties or organization, or shortage or stoppage of work or funds. To the extent that length of service is considered in determining persons to be laid off, time spent in war service by war veterans, as herein defined, shall be counted as State employment. In every case of layoff, the appointing authority shall, before the effective date thereof, give written notice of his action to the director."
Plaintiff is bound by the provisions of the law under which he makes his claim. Act No. 346, Pub. Acts 1937, was superseded by the amendment to the State Constitution, "to establish a new system of civil service for State employment," effective January 1, 1941.** Under the amendment as well as under Act No. 346,supra, plaintiff's remedy was, in the first instance, with the civil service commission. A review of the commission's determination might then be had in this court. Reed v. CivilService Commission, 301 Mich. 137, 160, 161. Plaintiff relies onGrix v. Liquor Control Commission, 304 Mich. 269. In that case, however, the plaintiff before filing his claim in the court of claims had a hearing before *Page 186 
the commission and a determination by the commission that his dismissal was irregular. This court held that the record showed that plaintiff was illegally discharged because the statute had not been complied with. In that case plaintiff's claim before the court of claims was based on the civil service commission's determination.
In the instant case plaintiff further claims that thedirector of the State civil service commission was not served with notice. Act No. 346, § 6 (4), Pub. Acts 1937, prescribed among other things:
"It shall be the duty of the director: * * *
"b. To appoint, subject to the provisions of this act, all employees of the State civil service department and to supervise and direct their work."
Apparently in the performance of his duties the director had appointed one Ovid Blix as principal personnel administrator for the department. Rule 2.5 (1) of the rules of the State civil service commission in force in March, 1939, provided in part as follows:
"Any power vested in the director, and any duty imposed upon him, by the act or these rules, may be exercised or discharged by the director in person or by him through the agency of any employee or employees of the department whom he may designate."
In the instant case the defendant commission gave notice of layoff of plaintiff as follows:
"March 29, 1939
"Mr. Ovid Blix Principal Personnel Administrator State Civil Service Department 506 North Grand Avenue Lansing, Michigan
"Dear Mr. Blix: *Page 187 
"We are submitting herewith a list of employees in the employment service division whom we are laying off on April 15, 1939. All of these will receive payment for such annual leave as they have accrued in addition to being given two weeks notice. Letters of release have been dispatched to each employee under date of March 28. (Please see enclosed copy of our letter of release)
                              Very truly yours, JOHN C. TOWNSEND, Executive Director. THOMAS F. CARSON, Associate Executive Director."
Plaintiff's name was on the list so submitted. On the trial the letter was produced from the files of the State civil service commission stamped, "1939, March 31st, 10:11 a.m. State civil service department." It must have been received by the director or employee in charge of his office appointed for that purpose. The director was given written notice within the meaning of Act No. 346, § 17 (2), Pub. Acts 1937.
The trial court was without authority to try the regularity of plaintiff's separation. The ruling to that effect is affirmed.
The reason assigned by the defendant commission for plaintiff's separation was within the act. It was for the State civil service commission to determine the controversy over the real reason for separation in the first instance.
Judgment for defendants is affirmed, without costs, a matter of public interest being involved.
BUTZEL, C.J., and CARR, SHARPE, BOYLES, NORTH, and STARR, JJ., concurred. BUSHNELL, J., took no part in the decision of this case.
* See Comp. Laws Supp. 1940, § 402-1 et seq., Stat. Ann. 1940 Cum. Supp. § 3.951 et seq. — REPORTER.
8224 This section, but not subdivision (4), was amended by Act No. 97, Pub. Acts 1939. — REPORTER.
** See Const. 1908, art. 6, § 22. — REPORTER. *Page 188